Filed 10/15/14 P. v. Milton CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B252815
                                                                        (Super. Ct. No. NA094440-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

CHRISTOPHER MILTON,

     Defendant and Appellant.



                   Christopher Milton appeals a judgment of conviction after he pled no
contest to one count of possessing codeine for sale. (Health & Saf. Code, § 11351.)1
                   In 2013, Long Beach police officers arrested Milton after they found 23
grams of marijuana in his truck. During the arrest, Milton’s cellular telephone received
four calls. During a booking search, Milton removed three plastic bags from “between
his butt cheeks.” The bags contained various controlled substances.
                   An information charged Milton with possessing marijuana for sale
(§ 11359); possessing methamphetamine for sale (§ 11378); possessing codeine for sale
(§ 11351); possessing cocaine base for sale (§ 11351.5); and bringing contraband into jail
(Pen. Code, § 4573). Milton pled no contest to possessing codeine for sale. The trial
court dismissed the remaining charges upon the prosecutor’s motion.


1
    All statutory references are to the Health and Safety Code unless otherwise stated.
              The trial court suspended imposition of sentence and placed Milton on
formal probation for three years with terms and conditions that included reporting to the
probation officer on July 11, 2013, and surrendering for a one-year jail term in court on
September 30, 2013. Milton did not report to the probation officer and did not appear in
court on September 30. The court found Milton was in violation of the terms of his
probation, revoked his probation, and sentenced him to the county jail for a three-year
term.
              We appointed counsel to represent Milton in this appeal. After counsel's
examination of the record, she filed an opening brief raising no issues.
              On May 27, 2014, we advised Milton that he had 30 days within which to
personally submit any contentions or issues that he wished to raise on appeal. We have
not received a response.
              We have reviewed the entire record and are satisfied that Milton’s attorney
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.
We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                 Arthur Jean, Jr., Judge

                       Superior Court County of Los Angeles

                           ______________________________




            Susan Morrow Maxwell, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                           3